UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
ERIC A. KLEIN,
Petitioner, : 09 Civ. 10048 (PAC)
-crgainsf-
OPINION & ORDER
UNITED STATES OF AMERICA,
Respondent.
___ Xl

HONORABLE PAUL A. CROTTY, United States District Judge:

Pro Se litigant Eric Klein Was convicted of wire fraud and conspiring to commit Wire fraud
in 2005. Since then, Klein has tiled a litany of meritless appeals and baseless motions relating to
his conviction.§ This Cou1t first Warned Klein that his frivolous filings could lead to sanctions in
an order on February 5, 2018. Klein v. Unitea’ Sl‘afes, 2018 WL 705315, at *2 (S.D.N.Y. Feb. 5,
2018). Nonetheless, the meritless filings continued, and on September 9, 2018, this Court ordered
Klein to show cause Why a sanction should not be imposed enjoining him from making any
additional filings related to his 2005 conviction Without leave ofcourt. Klefn v. Um`fed States, 2018
WL 4382381, at *2 (S.D.N.Y. Sept. 4, 2018), appeal dismissed No. 18-2924, 2018 WL 4849659
(2d Cir. Oct. 4, 2018). Klein responded by filing three new motions, (dkts. 127, 130, and 132),

along With two affirmations in support, (dkts. 131 and 133).

 

’ Fo1 a description of Kiein’ s pattem of fi ivolous iiiings, both in this Court and the Second Circuit see Kler'n v
UHi!edStales, 2018 WL 4382381, at "‘1-2 (S. D ..N Y. Sept. 4, 2018); See also Kler`n v. Um'ted States, No. 09 CV
10048 BSJ, 2012 WL 5i77493, at *2 (S. D N Y Oct. 17,2012) ( ‘Klein filed a timely notice of appeal on November
5, 2005, and between that date and August 2007, he filed approximately 50 pr 0 se motions with the Disnict
Court.”).

“The filing of repetitive and frivolous suits constitutes the type of abuse for Which an
injunction forbidding further litigation may be an appropriate sanction.” Shafzi v. British Airways,
PLC, 83 F.3d 566, 571 (2d Cir. 1996). The power to impose such sanctions is an inherent one,
tied to the constitutional obligation of federal courts “to protect their jurisdiction from conduct
Which impairs their ability to carry out Article 111 functions.” In re Martin-Trfgona, 737 F.2d 1254,
1261 (2d Cir. 1984); see also Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Before leave-
to~file sanctions can be imposed, a district court must provide the litigant With notice that future
filings may result in sanctions and then, if the filings continue, With an opportunity to be heard as
to Why sanctions should not be imposed Vfola v. Unitea’ Srafes, 307 Fed. Appx 539, 539 (2d Cir.
2009). Only then, “if the litigant’s response does not show Why sanctions are not appropriate,”
may the court issue a leave-to~file sanction order. Id.

Petitioner has failed to show cause Why a-leave-to-file sanction should not be imposed
lnstead, he files more frivolous motions and affidavits, forcing this Court, once again, to expend
judicial time and resources rejecting arguments already litigated ln Klein’s first motion, he asks
the Court to vacate his judgment and grant a new trial because of an alleged perjured witness and
prosecutorial misconduct during trial. (Dl<t. 127). His second motion asks the Court to: (1) vacate
his judgment because a government Witness allegedly perjured himself and his trial counsel failed
to object, leading to ineffective assistance of counsel; (2) vacate the hiring of Tall<in Law Firm
(“TLC”) nunc pro tunc; and (3) reopen his habeas case to reconsider his claim that he Was denied
counsel of his choice. (Dl<t. 130). In Klein’s final motion, he seeks vacatur of his conviction for

alleged prosecutorial misconduct during plea negotiations (Dl<t. 132).

'l`he Court construes Klein’s motions as successive petitions for a Writ of error coram nobis2
and denies all. Klein’s motions fail to raise a single issue or piece of evidence that has not already
been considered and rejected by a federal court. See Klein, 2018 WL 438238l, at "‘1 (rejecting
Klein’s request to vacate the hiring of TLC because already granted); Klein v. United States, No.
09 CV 10048 BSJ, 2012 WL 517’/`493, at *1-3 (S.D.N.Y. Oct. 1?, 2012) (holding Klein’s denial
of right to counsel claim procedurally barred and his ineffective assistance of counsel and
vindictive prosecution claims unsupported and meritless). lnstead, Klein’s conduct confirms the
Court’s earlier prediction that absent the imposition of a leave-to-file sanction, Klein Will only
continue his “incessant war of attrition With the Court system.” Klein, 2018 WL 43 82381, at *2.

Accordingly, the Clerl< of Court for the Southern District ofNeW York is now ORDERED
to: (l) close the motions at Dl§ts. 127, 130, and 132 as DENIED; and (2) refuse to accept for filing
any future submissions from Klein relating to his 2005 criminal judgment or his attorney’s
performance during the course of the underlying criminal proceedings unless he first obtains leave

of the Court.

Dated: New Yorl<, New Yorl< SO ORDERED
Januaryb‘f_, 2019

ear w
PAUL A. CROT Y
United States District .1 udge

 

Copy l\/[ailed To:

Eric A. Klein

200 Knickerbocl<er Road
Demarest, New Jersey 07627

 

2 Klein’s motions cannot be construed as successive 28 U.S.C. § 2255 petitions because he is no longer “in custody,”
see 28 U.S.C. § 2255(a), and this Court has already held that any claim made pursuant to Federal Rule of Civil
Procedure 60(1)) challenging Klein’s habeas proceeding is time barred Klein v. Um`ted Stales, No, 09 CIV. l0048
PAC, 2013 WL 5966889, at *1 (S.D.N.Y. Nov. 8, 2013).

